                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


In re:                                      :   Chapter 11
                                            :
EXIDE TECHNOLOGIES,                         :   Bk Case No. 13-11482 (MFW)
                                            :
                Reorganized Debtor.         :
_________________________________           :
                                            :
SOUTH COAST AIR QUALITY                     :
MANAGEMENT DISTRICT,                        :
                                            :
                    Appellant,              :
                                            :
         v.                                 :   C. A. No. 19-891-LPS
                                            :   BAP No. 19-31
EXIDE TECHNOLOGIES,                         :
                                            :
                    Appellee.               :


                                 RECOMMENDATION


              At Wilmington this 17th day of June, 2019.

              WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

              WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.
               This appeal is from the Bankruptcy Court’s denial of the Appellant’s

Discharge Motion and the Administrative Claim Objection, which sustained Appellee’s

Administration Claim Objection on April 30, 2019. Although the Bankruptcy Court also

adjudicated a third matter, the Relation Back Motion, that decision is not the subject of

this appeal.

               Prior to the Bankruptcy Court’s decision, the parties engaged in extensive

mediation with the Honorable Scott C. Clarkson, United States Bankruptcy Judge for

the Central District of California. This mediation to not result in an agreement, and

neither party believes that further efforts would be beneficial at present. The parties

request that this matter be removed from mandatory mediation, proceed through

appellate process and request the following brief schedule below be entered for this

appeal:



               District/Appellant’s Opening Brief              August 30, 2019

               Exide/Appellee’s Answering Brief                November 1, 2019

               District/Appellant’s Reply Brief                December 6, 2019.

               THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a)

Procedures to Govern Mediation of Appeals from the United States Bankruptcy Court

for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court. No

objections to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV.

P. 72(a) and D. DEL. LR 72.1 are anticipated.



                                              2
Local counsel are obligated to inform out-of-state counsel of this Order.


                           /s/ Mary Pat Thynge
                           Chief U.S. Magistrate Judge Mary Pat Thynge




                              3
